Citation Nr: 0526823	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  96-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a rating higher than 50 percent for a 
psychiatric disorder prior to October 22, 2002.

2.  Entitlement to a rating higher than 70 percent for a 
psychiatric disorder on and after October 22, 2002.

3.  Entitlement to an effective date earlier than October 22, 
2000, for the establishment of service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's spouse and a private physician


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1994 decision rendered by the RO in San Juan, 
Puerto Rico, which denied an increased rating for the 
veteran's psychiatric disorder.  The veteran appealed this 
decision to the Board, and in a July 1999 decision the Board 
determined that the evidence did not support an increased 
rating for the veteran's psychiatric disorder.  The veteran 
then appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by an attorney, filed a joint motion 
for remand and to stay proceedings in order to provide an 
opportunity to have the veteran's appeal considered by the 
Board in light of the Veterans Claims Assistance Act of 2000 
(VCAA), which had been enacted after the Board's July 1999 
decision.  The Court granted this motion in a January 2001 
Order, and the case was returned to the Board.  In September 
2001, the Board remanded the claim to the RO for additional 
evidentiary development.

In November 2002, the RO granted an increased rating of 70 
percent for the veteran's service-connected psychiatric 
disorder.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran continues to appeal for a higher rating.

This case also arises from an April 2002 rating decision that 
granted service connection for diabetes mellitus and assigned 
an effective date of July 9, 2001.  A June 2003 rating 
decision granted an earlier effective date of October 22, 
2000.  However, the veteran has stated that he seeks an 
effective date in 1985, therefore that earlier effective date 
does not represent an allowance of the full benefit sought on 
appeal and the claim remains before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  Prior to October 22, 2002, the veteran's psychiatric 
disorder was manifested by insomnia, irritability, 
depression, hyperactivity, and anxiety, along with occasional 
auditory hallucinations.  The disorder is not shown to have 
produced either severe social and industrial impairment or to 
have been productive of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

3.  On and after October 22, 2002, the veteran's psychiatric 
disorder was manifested by sadness, depression, irritability, 
insomnia, loss of interest in daily activities, inability to 
concentrate, and anxiety.  The disorder is not shown to have 
produced total occupational and social impairment due his 
various symptoms.

4.  The earliest claim of record for service connection for 
diabetes mellitus was received on October 22, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for a 
psychiatric disorder prior to October 22, 2002 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9204-9434 (1996 & 2004).

2.  The criteria for a rating higher than 70 percent for a 
psychiatric disorder on and after October 22, 2002, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Codes 9204-9434 (1996 & 2004).  

3.  The criteria for an effective date earlier than October 
22, 2000, for the establishment of service connection for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 5103A, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in October 
2001 and February 2002 that informed him of the type of 
information and evidence necessary to substantiate his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from October 2001 and February 2002 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from October 2001 and February 2002 
contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. 
§ 3.159(b)(1) by way of an SSOC dated in November 2002.
In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations which address the claim have been 
provided.  Service, VA, and private medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for a psychiatric disorder prior to 
October 22, 2002

Prior to October 22, 2002, the veteran's service-connected 
psychiatric disorder was rated as 50 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that while this appeal was pending, the 
applicable rating criteria for mental disorders, 38 C.F.R. § 
4.125 et seq., were amended effective November 7th, 1996.  
See 61 Fed. Reg. 52,695 (October 8, 1996).  Pursuant to 
VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997), where a 
regulation is amended during the pendency of an appeal to the 
Board, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply the more 
favorable provision.  See Dudnick v. Brown, 9 Vet. App. 397 
(1996)(per curiam); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  After review of the applicable criteria, the Board 
finds substantive differences between the original 
regulation, pre-November 7, 1996 (old) and the amended 
version, post-November 7, 1996 (new).  However, the Board is 
unable to determine which set of criteria might be more 
favorable to the claimant without application of those 
schedules to the evidence.  Accordingly, the veteran's claim 
will be evaluated pursuant to both the old and the new 
criteria.

Pursuant to the criteria in effect prior to November 7, 1996, 
to establish entitlement to a 100 percent disability 
evaluation there must be active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  Where 
there is lesser symptomatology, such as to produce severe 
impairment of social and industrial adaptability, a 70 
percent evaluation is warranted.  Where there is considerable 
impairment of social and industrial adaptability, a 50 
percent evaluation is warranted.  38 C.F.R. § 4.132 (1996).

Under the revised criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is appropriate where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Codes 9204-9434 
(2004).

After consideration of the evidence of record, the Board 
finds that the record does not demonstrate sufficient 
findings to meet the criteria for a rating higher than 50 
percent for the veteran's psychiatric disorder prior to 
October 22, 2002, under either the old or the new criteria.  
In reaching this conclusion, the Board has undertaken a 
comprehensive review of the record in order to ensure 
accurate identification of the level of disability 
attributable to the service-connected psychiatric disorder.  
In doing so, the Board places particular emphasis upon the 
findings noted on VA examinations conducted in May 1995 and 
August 1997.

While evidence submitted in support of the appellant's claim, 
including a private examination report dated in February 1995 
and testimony from a private physician at a hearing in March 
1995, suggested that the appellant's psychiatric disorder is 
severe in nature and that his Global Assessment of 
Functioning (GAF) score on Axis V was poor to very poor, 
subsequent VA psychiatric examinations given in May 1995 and 
August 1997 do not confirm that the appellant's psychiatric 
disorder has increased in severity.  In fact, the GAF scores 
from 1995 to 1997 are noted to show improvement with a score 
of 60 in May 1995 and 65 in August 1997.  On examination in 
May 1995, which was conducted by a board of psychiatrists, it 
was noted that the appellant's claims folder was reviewed 
including previous VA examination reports dated from 1971 to 
1993, private hospitalization reports dated in 1990, 1991, 
and 1992, a VA hospitalization report dated in May 1993, and 
VA outpatient treatment reports dated from 1993 to 1995.

On VA psychiatric examination in May 1995, the appellant was 
considered to be well-developed and well-nourished, clean, 
and dressed appropriately.  He was alert, expressive, 
relevant, and coherent.  There was no evidence of a thought 
disorder and no perceptual disorders.  While he was 
considered to be depressed, he was oriented in three spheres 
and his sensorium was clear.  His memory was preserved and 
there were no loose associations.  It was noted that he had 
significant difficulty with alcohol abuse and while there was 
a history of hearing voices with referential ideas, no 
current audio or visual hallucinations were noted.  His 
judgment was preserved and he was able to differentiate 
between right and wrong.  The Axis I diagnosis was major 
depression with incongruent mood, psychotic features, and 
post-traumatic stress disorder features.  The Axis V GAF was 
60, which is reflective of mild to moderate symptoms with 
mild to moderate difficulty in social, occupational, or 
school functioning.

On VA psychiatric examination in August 1997, the appellant 
was noted to be clean and adequately dressed and groomed.  He 
was alert and oriented times three.  Although his affect was 
considered to be constricted, his mood was euthymic.  His 
attention and concentration were good and his memory was 
intact.  His speech was clear and coherent and he was not 
considered to be hallucinating.  He was not suicidal or 
homicidal and his insight and judgment were fair.  He 
exhibited good impulse control and the content of his speech 
was related to his alleged post-traumatic stress disorder 
symptomatology.  The Axis I diagnosis was chronic 
schizophrenia of undifferentiated type and depressive 
disorder not otherwise specified with anxiety features.  On 
Axis V, the GAF score was 65, reflective of mild symptoms 
with some difficulty in social, occupational, or school 
functioning.

VA outpatient treatment records from 1997 to 2002 show 
continuing treatment for the veteran's psychiatric disorder.  
He was indicated as experiencing insomnia, depression, 
hyperactivity, and anxiety during this time.  He said he was 
fearful and easily irritated, and sometimes experienced 
memory loss.  He also reported auditory hallucinations of a 
commanding nature.  He did not report suicidal or homicidal 
ideation, and was indicated as being oriented and in touch 
with reality.  No delusions or ideas of reference were 
indicated.  

In weighing the evidence of record, the Board finds the VA 
examination reports dated in May 1995 and August 1997 to be 
of greater probative value in determining the nature and 
extent of the appellant's psychiatric disorder than the 
private examination report dated in February 1995 and 
subsequent testimony from a private physician in March 1995.  
The Board places greater emphasis upon the reports from the 
VA board of psychiatrists as well as the single VA 
psychiatrist in August 1997, due in part to the fact that 
their medical conclusions were based upon review of the 
appellant's psychiatric history as documented within the 
claims folder as well as based upon examination of the 
appellant.  In contrast, the private physician did not 
indicate that his examination was augmented by access to the 
appellant's medical records and his assertions regarding the 
appellant's history were apparently based upon the 
appellant's own reports.  The VA examination reports are also 
more probative in determining the nature of the appellant's 
psychiatric disorder at the time because they are the more 
recent medical reports of record.

In view of the above, the Board finds the VA examination 
reports from 1995 and 1997 to be persuasive in identifying 
the level of disability attributable to the veteran's 
service-connected psychiatric disorder prior to October 22, 
2002.  Since these reports document findings which the VA 
examiners concluded were reflective of symptomatology that 
was mild to moderate at most in severity, as shown by the GAF 
scores of 60 and 65 respectively, entitlement to a rating 
higher than 50 percent for the veteran's psychiatric disorder 
prior to October 22, 2002 is not shown, either as a severe 
disability under the old criteria or as an occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
under the new criteria.  The Board finds that the veteran's 
symptomatology more nearly approximated considerable 
impairment of social and industrial adaptability prior to 
October 22, 2002, which warrants no more than a 50 percent 
rating.

Accordingly, as the preponderance of the evidence is against 
the claim for a rating higher than 50 percent for the 
veteran's psychiatric disorder prior to October 22, 2002, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

III.  Increased rating for a psychiatric disorder on and 
after October 22, 2002

As of October 22, 2002, the veteran's service-connected 
psychiatric disorder has been rated as 70 percent disabling.  
He seeks a rating higher than 70 percent for the period of 
time on and after October 22, 2002.

This issue has also been characterized a claim for an earlier 
effective date for the grant of the increased rating of 70 
percent for the veteran's psychiatric disorder.  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  For increases in 
disability compensation, the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date otherwise, the effective date 
shall be the date of receipt of the claim for increase.  
38 C.F.R. § 3.400(o)(2).

At a VA examination given in October 2002, the veteran 
reported feelings of worthlessness, sadness, depression, 
irritability, insomnia, loss of interest in daily activities, 
loss of energy, loss of interest in sex, inability to 
concentrate, thoughts of death, and anxiety over the previous 
year.  When he was severely depressed, he preferred to be 
isolated and stayed alone in his room and neglected his 
family and was unable to do productive work.  On objective 
examination, he had adequate hygiene and was cooperative, but 
was apathetic.  He was spontaneous, alert, oriented, and in 
touch with reality.  There was evidence of psychomotor 
retardation.  There were no tics, tremors, or abnormal 
involuntary movement.  His thought process was coherent and 
logical, and there was no looseness of association and no 
evidence of disorganized speech.  There was no evidence of 
delusions or hallucinations.  He had no phobias, no 
obsessions, and no suicidal ideas.  His mood was depressed, 
and his affect was constricted and appropriate.  He was 
oriented with intact long-term and short-term memory.  His 
abstraction capacity was normal.  His judgment and insight 
were fair.  He was indicated as being capable of managing his 
own funds.  The examiner's diagnosis was recurrent and severe 
major depressive disorder with psychotic features.  He was 
given a GAF score of 40, and the examiner indicated that he 
had major impairment in several areas such as work, family 
relations, and mood.  The examiner opined that he had a 
persistent irritable and depressed mood which caused him to 
avoid socialization and prevented him from being able to 
perform steady and productive work.

VA outpatient treatment records from November 2002 show the 
veteran reporting that he was always depressed.  It was 
indicated that he was alert and oriented.  There were no 
delusions, ideas of reference, depressive ideas, anxiety, 
panic attacks, or restlessness.  There was no suicidal or 
homicidal ideation, and no perceptual disorder was evident.  
His affect and mood were dysphoric.  He had intact long-term 
and short-term memory, good judgment, and fair insight.  The 
assessment was that he was in contact with reality and not 
suicidal or homicidal.  He was given a GAF score of 45.

After consideration of the above evidence, the Board finds 
that a rating higher than 70 percent is not warranted for the 
veteran's psychiatric disorder on and after October 22, 2002.  
The Board finds that the veteran's symptoms more nearly 
approximate severe impairment of social and industrial 
adaptability pursuant to the old criteria for evaluating 
psychoses.  The evidence does not establish that the veteran 
experiences active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability, as required for a 
rating higher than 70 percent under the old criteria.

The evidence also does not show that he exhibits total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, as required for 
a rating higher than 70 percent under the new criteria.  The 
evidence establishes that the current level of impairment 
resulting from the veteran's service-connected psychiatric 
disorder is best characterized as either serious or moderate 
in nature, and is adequately compensated for by the current 
70 percent rating.  The October 2002 VA examination found 
that the veteran was unable to perform productive and steady 
work.  However, the evidence does not show that this is 
entirely due to his service-connected psychiatric disorder.  
In this regard, the Board notes that the veteran has 
established entitlement to a total disability rating based on 
individual unemployability as of October 22, 2002.

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for a rating higher than 
70 percent for the veteran's psychiatric disorder on and 
after October 22, 2002.  Furthermore, the Board finds that 
October 22, 2002, was the earlier date as of which the 
increase in the veteran's disability due to his psychiatric 
disorder was factually ascertainable and that an earlier 
effective date for that increase is not warranted.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. §§ 5107(b), 5110; Gilbert, supra. 

IV.  Effective date earlier than October 22, 2000, for the 
establishment of service connection for diabetes mellitus

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  For disability compensation based on presumptive 
service connection, the effective date shall be the date 
entitlement arose, if the claim is received within one year 
after separation from active duty.  Otherwise, the effective 
date shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).

The veteran here separated from service in July 1971.  He did 
not claim service connection for diabetes mellitus within one 
year following his separation from service.

The earliest piece of evidence of record that constitutes a 
claim for service connection for diabetes mellitus was 
received by VA on October 22, 2001.  In that communication, 
the veteran stated, "I want to open a claim diabetes 
mellitus type II due to exposure to agent orange while 
serving in Viet Nam."  The veteran himself stated in his 
substantive appeal that, "I had not claimed S/C for diabetes 
previously because I was by VA Contact Employees (service 
officers) that I was not entitled to S/C because I did not 
have diabetes in service or within one year of my discharge.  
I went to claim since 1985 but was not acted upon my 
intention to claim by VA employees as explained above."

The Board notes that Veterans Service Officers are not 
employees of VA.  They are employees of Veterans Service 
Organization.  Therefore, any claim that the veteran might 
have made to such persons would not constitute a claim to VA 
unless the Veterans Service Officer in turn submitted that 
claim to VA on the veteran's behalf.  There is no evidence 
that shows VA received any claim for service connection for 
diabetes mellitus prior to October 22, 2001.

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where compensation 
is awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  
38 C.F.R. § 3.114(a).  If a claim is reviewed at the request 
of a claimant received within one year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(b)(3).

Here, the veteran established service connection for diabetes 
mellitus type II, based upon the presumption for service 
connection found in 38 C.F.R. § 3.309(e).  That regulation 
was amended effective May 8, 2001.  69 Fed. Reg. 31882 
(2004).  Therefore, the veteran's claim for service 
connection for diabetes mellitus was received within one year 
following the effective date of the liberalizing law or issue 
and benefits may be authorized from the date of the 
liberalizing VA issue.

However, the effective date established for service 
connection for diabetes mellitus is already October 22, 2000.  
The RO established that effective date based upon 
consideration of § 3.114, and awarded an effective date one 
year prior to the date of the veteran's claim for service 
connection.  In any event, the § 3.114 does not authorize 
effective dates more than one year prior to the date of claim 
under any circumstances.  The one-year period prior to the 
date of claim that the veteran has already been granted is 
the maximum benefit that can be granted to a veteran by 
operation of this regulation.  Therefore, further 
consideration of an earlier effective date pursuant to this 
regulation is not warranted.

Accordingly, the Board finds that the earliest claim of 
record for service connection for diabetes mellitus was 
received by VA on October 22, 2001.  Therefore, entitlement 
to an effective date earlier than October 22, 2000, must be 
denied.  The preponderance of the evidence is against the 
veteran's claim and thus the rule regarding benefit of the 
doubt is not for application in this case.  38 C.F.R. 
§ 5107(b), 5110.




ORDER

A rating higher than 50 percent for a psychiatric disorder, 
prior to October 22, 2002, is denied.

A rating higher than 70 percent for a psychiatric disorder, 
on and after October 22, 2002, is denied.

An effective date earlier than October 22, 2000, for the 
establishment of service connection for diabetes mellitus is 
denied.


	                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


